Title: To John Adams from Harrison Gray Otis, 21 February 1799
From: Otis, Harrison Gray
To: Adams, John



Sir,
Feby 21—1799

The idea suggested by you last evening, that you may possibly think it expedient to appoint a Secretary of Legation to the embassy to Paris, induces me to say that if upon reflection such a measure should finally be adopted, and no person occurs to you as likely to accept the appointment whose experience and qualifications should not give him superior pretensions; I should be glad of it, if it could be accompanied with a provisional appointment to succeed the Minister at the Hague in the event of his being receiv’d at Paris.—While on the one hand such an arrangement would be agreeable to me as affording an occasion to demonstrate my attachment to your administration, and my regard to your views and objects, on the other, a preference of any other person would be no cause of disappointment; but in any event I shall presume to rely, that this offer of my services will not be communicated to any person, as it would not have been made but for the intimation given in your own conversation—
I have the honor to be / with the highest respect / Sir / yr most obedt Servt

H. G. Otis